                Case 2:20-sw-00907-DB Document 4 Filed 10/29/20 Page 1 of 1

 1 McGREGOR W. SCOTT
   United States Attorney
 2 BRIAN A. FOGERTY
   Assistant United States Attorney                                                    FILED
 3 501 I Street, Suite 10-100                                                          Oct 29, 2020
   Sacramento, CA 95814                                                            CLERK, U.S. DISTRICT COURT
                                                                                 EASTERN DISTRICT OF CALIFORNIA
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10
   IN THE MATTER OF THE SEARCH OF                        CASE NO. 2:20-SW-907 DB
11 WHITE BAYLINER BOAT WITH
   REGISTRATION TAG CF 7165 JE, AS                       ORDER REGARDING MOTION TO UNSEAL
12 DESCRIBED IN ATTACHMENT A-3

13

14

15

16          The United States’ motion to unseal this case is GRANTED.

17          The court further finds that the original search warrant, application, and affidavit contain

18 personal identifying information. Therefore, the court ORDERS that those materials shall remain under

19 seal. The clerk shall file on the public docket the redacted version of the search warrant, application,

20 and affidavit which accompanies the United States’ motion to unseal.

21

22

23           October 29, 2020
      DATED: ______________________

24                                                                Hon.
                                                                  Ho
                                                                  H            D.. Peterson
                                                                   on. Jeremyy D
                                                                  United States Magistrate Judge
25

26

27

28

                                                          1
